Citation Nr: 0415266	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
status-post ganglion cyst surgery of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

The Board of Veterans' Appeals (the Board) remanded this case 
to the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) in December 2000 for additional 
development.  The case is again before the Board for 
adjudication.  Although the veteran appears to have recently 
requested a hearing before the Board, he has already 
testified before the undersigned in October 2000, a copy of 
which is on file.  See 38 C.F.R. § 20.700 (2002).  
Consequently, as acknowledged by the veteran's representative 
in July 2003, an additional hearing will not be scheduled.

The issue of entitlement to a compensable evaluation for 
status post ganglion cyst surgery of the right wrist will be 
addressed in the Remand section below, as will the raised 
issue of entitlement to secondary service connection for 
right wrist arthritis.


FINDINGS OF FACT

1.  The veteran does not have a service related right knee 
disability.  

2.  The veteran does not have a service related left knee 
disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002).
2.  Left knee disability was not incurred in or aggravated by 
service nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral knee 
disability.  

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claims and a decision for 
each.

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
hospital, the transcript of the veteran's October 2000 
personal hearing, and the veteran's own statements.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection claims in the 
January 1999 Statement of the Case, the December 2000 Board 
Remand, and the February 2002 Supplemental Statement of the 
Case.  

Crucially, in August 2001, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran was given 
60 days from the date of the August 2001 letter to respond.  
No additional medical evidence was received from the veteran.  
Based on this record, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional medical evidence and he has not done so.  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with the issues 
addressed in this decision.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are 
several VA examination reports on file.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in 
September 2001.  

The Board concludes that all available evidence which is 
pertinent to the claims decided herein has been obtained.  
There is no indication that additional relevant exists, and 
the veteran has not pointed to any additional information 
that needs to be added to his VA claims folder with respect 
to the issues decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

Although it was contended on behalf of the veteran in July 
2003 that the case should be remanded because the RO failed 
to comply with the Board's December 2000 remand instructions, 
in violation of Stegall v. West, 11 Vet. App. 268 (1998) 
(page 4), apparently because of a failure to "...comment on 
any service-related conditions that may have caused the 
veteran's bilateral knee condition." (page 2).  However, the 
Board would note, as discussed below, that the September 2001 
VA examination report did comment on the relationship between 
the veteran's knee disabilities and service.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and finds that 
the development of the issues decided herein is consistent 
with the law and will now proceed to a decision on the merits 
as to these two issues.  




	(CONTINUED ON NEXT PAGE)




1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

For certain chronic disorders, including degenerative 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Factual background 

The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a knee disability, 
including on discharge examination in January 1946.

The initial post-service reference to the knees is in a VA 
outpatient record dated in October 1979, in which it was 
noted that there was a superficial laceration of the left 
knee.  The veteran complained in VA outpatient records dated 
in January 1984 of swelling in the left knee, and chronic 
arthritis was diagnosed.  Arthritis of the left knee was 
diagnosed in February 1984.  X-rays of the left knee in 
August 1987 show arthritis, and traumatic osteoarthritis of 
the left knee was noted in February 1988.  Subsequent VA 
outpatient records dated from 1995 to 1997 continue to 
diagnose arthritis of the left knee, both degenerative and 
traumatic.  

The veteran testified at his personal hearing before the 
undersigned in October 2000 that he injured both of his knees 
in cold weather in service (hearing transcript 
page 3) and that he was treated for arthritis of the knees in 
service (transcript p. 3).

The veteran indicated on VA examination in September 2001 
that he started with knee problems, mainly on the left, after 
surgery in 1985.  He denied any right knee problem.  It was 
noted that X-rays of the knees in September 1999 and 
September 2001 showed osteoarthritis of the left knee and a 
normal right knee.  There was loss of left knee motion and 
functional loss due to pain; right knee examination was 
described as normal.  The diagnosis was hypertrophic 
arthritis of the left knee, with functional loss due to pain 
and moderate impairment.  The examiner noted that the 
veteran's service medical records did not reveal any left 
knee problems and that he began seeing a physician for left 
knee problems in 1987.

Analysis

The veteran is seeking entitlement to service connection for 
bilateral knee disability.  For the sake of efficiency, and 
the interrelated nature of the disabilities, the Board will 
address these issues simultaneously.

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  
With respect to Hickson element (1), there is medical 
evidence of record that the veteran currently has arthritis 
of the left knee disability.  However, there is no evidence 
of current right knee disability, and the veteran's claim as 
to that issue fails on that basis alone. 

With respect to Hickson element (2), evidence of in-service 
occurrence, there is no evidence of knee disability, 
including arthritis, in service or within a year of service 
discharge.  In fact, the initial medical evidence of left 
knee disability, other than a superficial laceration, was not 
until 1984, when arthritis was diagnosed.  X-rays showing 
arthritis were noted in 1987.  Accordingly, Hickson element 
(2) is not met as to either knee.

Turning to Hickson element (3), medical nexus, the only 
medical opinion on file, dated in September 2001, is against 
the veteran's claim, with the examiner noting that the 
veteran's right knee is normal and his current left knee 
disability was not shown until many years after service 
discharge.  

The veteran has testified, in essence, that he has knee 
disability as a result of service.  However, to the extent 
that the veteran himself contends that he currently has such 
disability, or that it is due to service, it is now well 
established that a lay person without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran 
opinion carries no weight of probative value.    

Consequently, two of the essential elements noted in Hickson 
are not shown for the left knee and all three elements are 
not shown for the right knee.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for disability of either the right or left knee.  
ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.


REMAND

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  In particular, as noted above, the amended "duty to 
notify" requires that VA notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the veteran has not been given the relevant VA 
regulations related to his claim for a compensable evaluation 
for status post ganglion cyst surgery of the right wrist, and 
there is no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate this increased rating claim.  Id.  
It would potentially be prejudicial to the veteran if the 
Board were to proceed with a decision at this time.

Additionally, effective August 30, 2002, VA revised the 
criteria for diagnosing and evaluating skin disabilities.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), the Court held that where the 
law or regulation changes after a claim has been filed but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that the issue of entitlement to service 
connection for traumatic arthritis of the right wrist was 
raised by the September 2001 VA examiner's opinion.

This case is therefore REMANDED to Veterans Benefit 
Administration (VBA) for the following actions:  

1.  The veteran's VA claims folder must be 
reviewed by VBA and all notification required 
by the VCAA must be completed.

2.  Thereafter, VBA should readjudicate the 
claim for a compensable evaluation for 
service-connected status post ganglion cyst 
surgery of the right wrist, to include 
consideration of the disability under all 
applicable diagnostic codes, including both 
the old and new criteria for skin 
disabilities.  The raised issue of 
entitlement to service connection for 
arthritis of the right wrist as secondary to 
service-connected ganglion cyst should also 
be adjudicated.  If the benefit sought on 
appeal is not granted, or if a timely notice 
of disagreement is received with respect to 
any other matter, a Supplemental Statement of 
the Case should be issued on all issues in 
appellate status, which should include all 
relevant law and regulations.  The veteran 
should be given an appropriate opportunity to 
respond.  The veteran should be informed of 
the requirements to perfect an appeal with 
respect to any new issue addressed in the 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals











IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



